Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Les C. Vinney (“Vinney” or “Employee”) and STERIS Corporation, an Ohio
corporation (“STERIS” or the “Company”), this 7th day of May, 2007;

WITNESSETH:

WHEREAS, Vinney has served the Company in the capacities of Senior Vice
President and Chief Financial Officer, Chief Operating Officer and, most
recently, President and Chief Executive Officer; and

WHEREAS, Vinney’s efforts since he joined the Company in August 1999, have
contributed to the success of the Company and the enhancement of shareholder
value; and

WHEREAS, Vinney and STERIS entered into a certain Employment Agreement dated
September 7, 2006, in order to document an employment and succession plan for
the orderly transition of management responsibilities upon Vinney’s retirement
and separation from service with STERIS; and

WHEREAS, STERIS now desires to extend the employment of Vinney as President and
Chief Executive Officer of the Company; and

WHEREAS, Vinney is willing to forego other significant opportunities available
to him and to continue to serve as President and Chief Executive Officer of
STERIS until the earlier of (i) the date a new President or Chief Executive
Officer is elected by the STERIS Board of Directors, or (ii) September 30, 2007;
and

WHEREAS, Vinney and STERIS desire to enter into this Agreement to set forth
their revised agreement concerning Vinney’s continued employment and an orderly
succession plan;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
in this Agreement, Vinney and STERIS agree as follows:

1. Employment. (a) (1) From the date of this Agreement (the “Effective Date”)
until the Changeover Date (as defined below), Vinney shall continue to be
employed as President and Chief Executive Officer with an annual base salary
rate of $726,000 prior to June 1, 2007, and an annual base salary rate of
$750,000 on and after June 1, 2007. (2) On or prior to June 8, 2007, Vinney
shall be paid 100% of the bonus that he is eligible to receive under the STERIS
Senior Executive Management Incentive Compensation Plan for the 2007 fiscal year
(the “2007 SEMICP”). (3) The Company shall implement a Senior Executive
Management Incentive Compensation Plan for the 2008 fiscal year (the “2008
SEMICP”). Vinney shall be entitled to participate in the 2008 SEMICP. Vinney’s
bonus under the 2008 SEMICP will be based on (A) the Company’s corporate
achievement of financial targets consistent with those utilized in the Company’s
Management Incentive Compensation Plan (“MICP”) for the 2008 fiscal year,
(B) Vinney’s base salary of $750,000, and (C) the pro-rata portion of the fiscal
year that Vinney has agreed to be employed as President and Chief Executive
Officer (6/12). Any



--------------------------------------------------------------------------------

bonus payment due Vinney under the 2008 SEMICP will be paid on the earlier of
(i) June 13, 2008, or (ii) the date that payments are made under the MICP for
the 2008 fiscal year. (4) As President and Chief Executive Officer, Vinney shall
have the normal executive and managerial responsibilities, duties and authority
of an executive serving in such position, subject to the power of the Board of
Directors to limit or expand such responsibilities, duties and authorities and
subject to the Company’s Code of Regulations and existing resolutions of the
Board of Directors and committees thereof.

(b) On or before October 1, 2007, the Board of Directors intends to elect a new
President or Chief Executive Officer. The earlier of (i) the date on which the
new President or Chief Executive Officer is elected, or (ii) October 1, 2007
shall be referred to in this Agreement as the “Changeover Date.” In the event
that the Changeover Date occurs prior to October 1, 2007, Vinney shall continue
to perform services through September 30, 2007 (the “Section 409A Separation
Date”) as a senior executive employee, reporting to the new President or Chief
Executive Officer and the Board of Directors of the Company and performing such
duties as may from time to time be assigned by the new President or Chief
Executive Officer or the Board of Directors relating to assisting the new
President or Chief Executive Officer with transition matters as well as
assisting with respect to the matters described in Section 16 of this Agreement
and other similar projects. Vinney shall perform such duties on a regular and
consistent basis, with the expectation that such duties will require services to
be performed no less than 25% of Vinney’s customary average working hours for
the thirty-six months immediately preceding the Changeover Date. After any such
Changeover Date, Vinney shall continue to receive his base salary at the annual
rate of $750,000 per year through the Section 409A Separation Date (unless his
employment has been previously terminated pursuant to Section 13). Moreover, the
Company shall continue to provide Vinney with secretarial services through
March 31, 2008. In addition, through the Section 409A Separation Date the
Company shall provide Vinney with an automobile allowance comparable to the
automobile allowance that the Company currently provides to Vinney. The Company
shall also provide Vinney with e-mail and voice-mail services as well as other
accommodations comparable to those provided to other senior executives of the
Company and consistent with what the Company currently provides to Vinney
through the Post-CEO Employment Period (as defined below). Any payment by the
Company for secretarial services, e-mail services, voice-mail services,
automobile allowances, and other accommodations shall be considered a separate
payment, and not one of a series of payments for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”). Vinney shall be entitled
to participate in the STERIS insurance, retirement and other employee benefit
programs as set forth in Section 3.

(c) From and after October 1, 2007 through the earlier of (i) September 30, 2009
or (ii) the date on which Vinney’s employment is terminated pursuant to
Section 13 (the “Post-CEO Employment Period”), Vinney shall continue as an
employee serving as Senior Advisor based out of his residence and performing
such duties on an as needed basis as may from time to time be assigned by the
new President or Chief Executive Officer or the Board of Directors which do not
unreasonably conflict with any other employment responsibilities of Vinney, and
the parties recognize that Vinney may have full-time employment elsewhere during
this time period.

(d) The Company shall reimburse Vinney for all reasonable expenses incurred

 

- 2 -



--------------------------------------------------------------------------------

by him in the course of performing his duties under this Agreement which are
consistent with the Company’s policies in effect from time to time with respect
to travel, entertainment and other business expenses, subject to the Company’s
requirements with respect to reporting and documentation of such expenses;
provided that reimbursement shall be made no later than 2 1/2 months after the
end of the calendar year in which the expenses were incurred.

(e) Vinney shall be deemed to have resigned without any further action on his
part, effective on the Changeover Date, his position as President and Chief
Executive Officer. In addition, Vinney shall be deemed to have resigned without
any further action on his part, effective on the Changeover Date, (i) from all
other offices of the Company to which he has been elected by the Board of
Directors of the Company (or to which he has otherwise been appointed),
(ii) from all offices of any entity that is a subsidiary of, or is otherwise
related to or affiliated with, the Company, (iii) from all administrative,
fiduciary or other positions he may hold with respect to arrangements or plans
for, of or relating to the Company or any subsidiary or other affiliate of the
Company, and (iv) from any other directorship, office, trustee or other position
of any corporation, partnership, joint venture, trust or other enterprise (each,
an “Other Entity”) insofar as Vinney is serving in the directorship, office,
trustee or other position of the Other Entity at the request of the Company;
provided, however, that if such resignation results in noncompliance with any
statute, rule or regulation applicable to any entity, subsidiary, other
affiliate of the Company or Other Entity, such resignation shall be effective at
such time as the resignation would be in compliance with any such statute, rule
or regulation. Notwithstanding the foregoing, as of the earlier of: (i) the
Changeover Date, or (ii) the date of the Company’s 2007 annual meeting of
shareholders, Executive shall no longer be a member of the STERIS Board of
Directors and shall execute all documents necessary to resign from said
position. Vinney shall not accept election or a nomination for election as a
Director of the Company at any annual or special meeting of shareholders after
the Effective Date hereof. The Company hereby consents to and accepts such
resignations.

(f) In the event that a “change of control” with respect to the Company (as
defined in applicable regulations under Section 409A) occurs prior to
September 30, 2009, the Company shall pay to Vinney, within five days after such
change of control, the full remaining amount that would be payable to Vinney
from and after the date of such change of control through September 30, 2009
under this Agreement, except for COBRA and other benefits, which will be paid
according to the respective plans; provided, however, that pursuant to the
six-month delay rule applicable to specified employees under Section 409A of the
Code, in no event shall payment be made to Vinney prior to April 1, 2008.

2. Stock Options. All of Vinney’s stock options, which are listed on Exhibit A
hereto, shall remain outstanding to the extent of their original term with
exercisability extending to the latest date permitted by applicable regulations
under Section 409A, all in accordance with and subject to the terms of the
STERIS Corporation 1997 Stock Option Plan, the STERIS Corporation 1998 Long-Term
Incentive Plan, the STERIS Corporation 2002 Stock Option Plan, as amended, and
the STERIS Corporation 2006 Long-Term Equity Incentive Plan (collectively, the
“Option Plans”), as applicable, and the applicable notice of grant or other
option agreement, including, without limitation, the Nonqualified Stock Option
Agreement dated August 2, 1999, except that the options with respect to 25,000
shares under option number 001450, 50,000 shares under option number 001803 and
75,000 shares under option number

 

- 3 -



--------------------------------------------------------------------------------

002209 which were not exercisable on January 1, 2005, shall be exercisable only
through December 31, 2007, and the options with respect to the 62,500 shares
under option number 003706 shall be exercisable only through May 31, 2014.

3. Continuation of Health Insurance and Other Employment Benefits. (a) From the
date of this Agreement until the day immediately prior to the 409A Separation
Date and (b) for the period beginning on the Section 409A Separation Date and
ending on the earliest of (i) the date on which Vinney accepts full-time
employment elsewhere, (ii) the date on which Vinney’s employment is terminated
pursuant to Section 13 or (iii) September 30, 2009, Vinney shall be entitled to
continue to participate in the STERIS insurance, retirement and other employee
benefit programs (including matching contributions to the Company’s 401(k)
Savings Plan) to the same extent as he was entitled to participate prior to the
date of this Agreement, except that in the case of the period referred to in
clause (b) above, Vinney shall elect COBRA coverage, and the Company shall
reimburse Vinney for the costs of such coverage, until the earlier of the
expiration of COBRA coverage or until Vinney accepts full-time employment
elsewhere. In the event that Vinney does not accept full-time employment
elsewhere before the expiration of COBRA coverage, the Company shall reimburse
Vinney for his medical insurance premium expenses after the expiration of COBRA
coverage to the same extent the Company would provide coverage under its health
insurance plan until the earlier of December 31, 2009, or the date Vinney
accepts full-time employment elsewhere.

4. Post-CEO Employment Period Payments. Subject to Vinney’s observance of all
terms and conditions set forth in this Agreement, unless his employment has been
previously terminated pursuant to Section 13, pursuant to the six month delay
rule applicable to specified employees under Section 409A of the Code, the
Company shall pay Vinney the following amounts:

(a) $625,000 payable on April 1, 2008; and

(b) Fourteen installments of $62,500 each payable on the last day of each month
commencing April 30, 2008 and ending May 31, 2009.

In the event of Vinney’s death prior to May 31, 2009, these amounts shall be
paid to his designated beneficiaries, or if none, to his estate in a single sum.

On September 30, 2009, Vinney shall be deemed without any action on his part to
retire from employment with the Company.

5. Attorneys’ Fees. On or about the Effective Date, STERIS shall pay Vinney’s
counsel fees for legal services provided to Vinney in connection with the
negotiation and preparation of this Agreement.

6. Review of Announcements/Disclosures. Except as required by applicable law, no
press releases or any other public or internal announcements regarding this
Agreement or the actions contemplated hereunder shall be made by any party to
this Agreement without the prior review and approval of the other party, which
approval shall not be unreasonably withheld.

 

- 4 -



--------------------------------------------------------------------------------

7. Personal Effects. At no cost to Vinney, Vinney shall be entitled to remove
and retain his office furniture and furnishings and equipment including, but not
limited to, his computers, printers, fax machines, blackberry portable phone,
awards and personal possessions; provided, however, that the Company shall be
entitled to examine Vinney’s computers and remove any software, electronic files
and all other property of the Company, including, without limitation, property,
documents and/or all other materials (including copies, reproductions, summaries
and/or analyses) which constitute, refer or relate to Confidential Information
(as defined in Section 10 below) of the Company or any software or files
belonging to the Company or otherwise containing any Confidential Information.

8. Competition. (a) During the period beginning on the 409A Separation Date and
ending on the two-year anniversary of the date on which Vinney’s employment with
STERIS is terminated (the “Restricted Period”), Vinney shall not, directly or
indirectly, do or suffer to be done any of the following: perform any advisory
or consulting services for, operate or invest in (other than not more than one
percent of the stock in a publicly-held corporation which is traded on a
recognized securities exchange or over-the-counter), be employed by or an
independent contractor of, or be a director, partner, or officer of, or
otherwise become associated with in any capacity, any person, firm, corporation,
partnership, proprietorship, or other entity that develops, manufactures,
assembles, sells, distributes, or performs products, systems or services in
competition with any products, systems, or services developed, manufactured,
assembled, sold, distributed, or performed by the Company.

(b) Vinney has carefully considered the nature and extent of the restrictions
upon him and the rights and remedies conferred upon the Company under this
Section 8 and this Agreement, and hereby acknowledges and agrees that the same
are reasonable in time and territory, are designed to eliminate competition
which otherwise would be unfair to the Company, do not stifle the inherent skill
and experience of Vinney, would not operate as a bar to Vinney’s sole means of
support, are fully required to protect the legitimate interests of the Company
and do not confer a benefit upon the Company disproportionate to the detriment
to Vinney. Vinney further acknowledges that his obligations in this Section 8
are made in consideration of, and are adequately supported by the payments by
the Company to Vinney described in this Agreement.

9. No Solicitation of Employees. Vinney agrees that he will not, at any time,
without the prior written consent of the Company, directly or indirectly, induce
or attempt to induce any employee, agent, or other representative or associate
of the Company to terminate his, her or its relationship with the Company or
interfere with the relationship between the Company and any of its employees,
agents, representatives, suppliers, customers, or distributors.

10. Confidential Information.

(a) Vinney acknowledges and agrees that in the performance of his duties as an
officer and employee of the Company he was brought into frequent contact with,
had or may have had access to, and/or became informed of confidential and
proprietary information of the Company and/or information which is a competitive
asset of the Company (collectively, “Confidential Information”) and the
disclosure of which would be harmful to the interests of the Company or its
subsidiaries. Confidential Information shall include, without limitation:

 

- 5 -



--------------------------------------------------------------------------------

confidential data, marketing strategies (including customer lists), patents,
trade secrets, and other confidential information of the Company within
Employee’s knowledge concerning the customers, finances or personnel of the
Company, concerning the products, systems, and services being developed,
manufactured, assembled, sold, distributed, or performed by the Company or
concerning the business or affairs of the Company and any other information
which constitutes a “trade secret” under federal or state law. Such Confidential
Information is more fully described in Subsection (b) of this Section 10. Vinney
acknowledges that the Confidential Information of the Company gained by Vinney
during his association with the Company was developed by and/or for the Company
through substantial expenditure of time, effort and money and constitutes
valuable and unique property of the Company.

(b) Vinney will keep in strict confidence, and will not, directly or indirectly,
at any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Confidential Information of the Company without
limitation as to when or how Vinney may have acquired such Confidential
Information. Vinney specifically acknowledges that Confidential Information
includes any and all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of Vinney and whether compiled or
created by the Company, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company to maintain the secrecy of
confidential or proprietary or trade secret information, that such information
is and will remain the sole property of the Company, and that any retention or
use by Vinney of confidential or proprietary or trade secret information after
the termination of Vinney’s employment with and services for the Company shall
constitute a misappropriation of the Company’s Confidential Information.

(c) On or prior to the 409A Separation Date, except as provided in Section 7,
Vinney will immediately return to the Company (to the extent he has not already
returned), equipment, software, electronic files and all other property of the
Company, including, without limitation, property, documents and/or all other
materials (including copies, reproductions, summaries and/or analyses) which
constitute, refer or relate to Confidential Information of the Company.

(d) Vinney further acknowledges that his obligation of confidentiality shall
survive, regardless of any other breach of this Agreement or any other
agreement, by any party to this Agreement, until and unless (i) such
Confidential Information of the Company shall have become, through no fault of
Vinney, generally available to or known by the public, (ii) Vinney makes such
disclosure in furtherance of the Company’s business and the disclosure is
authorized by the Board of Directors or the new President or Chief Executive
Officer, or (iii) Vinney is required by law (after providing the Company with
notice and opportunity to contest such requirement) to make disclosure. Vinney’s
obligations under this Section 10 are in addition to, and not in limitation or
preemption of, all other obligations of confidentiality which Vinney may have to
the Company under general legal or equitable principles or statutes.

 

- 6 -



--------------------------------------------------------------------------------

11. Disclosure; Trading Restrictions.

(a) From the date of this Agreement through the end of the Post-CEO Employment
Period, Vinney will communicate his role as President and Chief Executive
Officer or Senior Advisor and the contents of Sections 8, 9, 10, 12 and 20 of
this Agreement to any person, firm, association, or corporation other than the
Company, which he intends to be employed by, associated in business with, or
represent.

(b) Vinney shall take no action with respect to STERIS common shares that is in
violation of the Company’s policies with respect to trading in common shares.
The Company will not prevent Vinney from making any sale of STERIS common shares
or from exercising any options for STERIS common shares on a cashless basis
during any part of any open window period to the extent not otherwise prohibited
by applicable law.

12. Certain Activities. During the Restricted Period, Vinney shall not, and
shall cause his affiliates not to, except within the terms of a specific written
consent of the Chairman of the Compensation Committee, propose, discuss or have
any communication with any other person, directly or indirectly, relating in any
way to (i) any form of business combination, acquisition or other transaction
relating to the Company or any affiliate of the Company and any other party or
any affiliate of any other party, (ii) any form of restructuring,
recapitalization or similar transaction with respect to the Company or any
affiliate of the Company, or (iii) any demand, request or proposal (1) to
acquire, or offer, propose or agree to acquire, by purchase or otherwise, any
common shares of the Company (“Voting Securities”), (2) to make, or in any way
participate in, any solicitation of proxies with respect to any such Voting
Securities of the Company (including, without limitation, by the execution of
action by written consent), become a participant in any election contest with
respect to the Company or seek to influence any person with respect to any such
Voting Securities, (3) to participate in or encourage the formation of any
partnership, syndicate or other group which owns or seeks or offers to acquire
beneficial ownership of any such Voting Securities or which seeks to affect
control of the Company or any affiliate of the Company or has the purpose of
circumventing any provision of this Agreement, (4) to nominate any candidate for
election to the Board of Directors of the Company, (5) constituting a
shareholder proposal that would be required to be submitted to a vote of the
Company’s shareholders at any annual or special meeting of shareholders, or
(6) that would require disclosure or other filing with any government or
regulatory agencies or applicable securities exchanges (except as otherwise
contemplated by this Agreement).

13. Breach.

(a) If Vinney breaches any of his obligations under Section 8, 9, 10, 11, 12, 16
or 20 in any material respect, then the Company may, at its sole option,
following reasonable notice to Vinney and opportunity to cure (other than with
respect to those matters set forth in Section 13(b) below), terminate Vinney’s
employment with STERIS and terminate all remaining payments and benefits
described in this Agreement and obtain reimbursement from Vinney of any expenses
and damages incurred as a result of the breach (including, without limitation,
reasonable attorneys’ fees), with the remainder of this Agreement, and all
promises and covenants in this Agreement, remaining in full force and effect;
provided, however, that the Company shall not terminate pursuant to this
Section 13(a) any benefits in which Vinney had

 

- 7 -



--------------------------------------------------------------------------------

vested under the Company’s 401(k) Savings Plan, nor will Vinney’s COBRA rights,
if any, be reduced by any action taken by the Company under this Section 13(a).

(b) Vinney acknowledges and agrees that the remedy at law available to the
Company for breach by Vinney of any of his obligations under Sections 8, 9, 10,
12 and 20 of this Agreement would be inadequate and that damages flowing from
such a breach would not readily be susceptible to being measured in monetary
terms. Accordingly, Vinney acknowledges, consents and agrees that, in addition
to any other rights or remedies which the Company may have at law, in equity or
under this Agreement, upon adequate proof of Vinney’s violation of any provision
of Sections, 8, 9, 10, 12 and 20 of this Agreement, the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual damage.

(c) If the Company breaches any of the provisions of this Agreement in any
material respect, then Vinney may, following reasonable notice to the Company
and opportunity to cure, exercise all rights and remedies which Vinney may have,
and the Company shall reimburse Vinney for any costs and expenses (including,
without limitation, attorneys’ fees) reasonably incurred in connection
therewith.

14. Release by Vinney.

(a) Vinney for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind),
hereby releases, dismisses, remises and forever discharges the Company from any
and all arbitrations,, claims (including, without limitations, claims for
attorney’s fees), demands, damages, suits, proceedings, actions and/or causes of
action of any kind and every description, whether known or unknown, which Vinney
now has or may have had for, upon, or by reason of any cause whatsoever (except
that this release shall not apply to the obligations of the Company arising
under this Agreement), against the Company (“claims”), including but not limited
to:

(i) any and all claims, directly or indirectly, arising out of or relating to:
(A) Vinney’s past employment or service with the Company; and (B) Vinney’s
resignation as President and Chief Executive Officer and any other position
described in Section 1(c) of this Agreement.

(ii) any and all claims of discrimination, including but not limited to, claims
of discrimination on the basis of sex, race, age, national origin, marital
status, religion or disability, including, specifically, but without limiting
the generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended (the “ADEA”), Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and Ohio Revised Code Chapter 4112;

(iii) any and all claims of wrongful or unjust discharge or breach of any
contract or promise, express or implied; and

(iv) except as prohibited by applicable law, any and all claims under or
relating to any and all employee compensation, employee benefit, employee
severance or

 

- 8 -



--------------------------------------------------------------------------------

employee incentive bonus plans and arrangements, including the 2007 SEMICP, the
2008 SEMICP and the Option Plans, other than his rights which are set forth in
this Agreement, his right to his account balances under the Company’s 401(k)
Savings Plan and his right to receive payment under the 2007 SEMICP and the 2008
SEMICP with respect to the fiscal years ending March 31, 2007 and March 31,
2008, respectively; provided that he shall remain entitled to the amounts and
benefits specified in Sections 2, 3 and 4 above. Vinney agrees that he intends
to release any and all worker compensation claims he may have against the
Company by this Agreement, and further agrees to execute any documentation as
may be reasonably required to perfect this or any other release contemplated by
this Agreement when presented to him by the Company.

(b) Vinney understands and acknowledges that the Company does not admit any
violation of law, liability or invasion of any of his rights and that any such
violation, liability or invasion is expressly denied. The consideration provided
under this Agreement is made for the purpose of settling and extinguishing all
claims and rights (and every other similar or dissimilar matter) that Vinney
ever had or now may have against the Company to the extent provided in this
Section 14. Vinney further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
this Agreement.

(c) Vinney further understands and acknowledges that:

(i) The release provided for in this Section 14, including, without limitation,
claims under the ADEA to and including the date of this Agreement, is in
exchange for the additional consideration provided for in this Agreement, to
which consideration he was not heretofore entitled;

(ii) He has been advised by the Company to consult with legal counsel prior to
executing this Agreement and the release provided for in this Section 14, has
had an opportunity to consult with and to be advised by legal counsel of his
choice, fully understands the terms of this Agreement, and enters into this
Agreement freely, voluntarily and intending to be bound;

(iii) He has been given a period of twenty-one days to review and consider the
terms of this Agreement, and the release contained herein, prior to its
execution and that he may use as much of the twenty-one day period as he
desires; and

(iv) He may, within seven days after execution, revoke this Agreement.
Revocation shall be made by delivering a written notice of revocation to the
General Counsel at the Company. For such revocation to be effective, written
notice must be actually received by the General Counsel at the Company no later
than the close of business on the seventh day after Employee executes this
Agreement. If Vinney does exercise his right to revoke this Agreement, all of
the terms and conditions of the Agreement shall be of no force and effect and
the Company shall have no obligation to satisfy the terms or make any payment to
Vinney as set forth in this Agreement.

 

- 9 -



--------------------------------------------------------------------------------

(d) Vinney will not file a lawsuit or other complaint asserting any claim that
is released in this Section 14.

(e) Vinney and the Company acknowledge that the terms and conditions of this
Agreement are made and are mutually agreed to by the Company and Vinney, and
that Vinney waives and releases any claim that he has or may have to
reemployment.

(f) For purposes of the above provisions of this Section 14, the “Company” shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.

(g) Vinney agrees that it shall be a condition precedent to his receipt of the
payments set forth in Section 4 and other amounts due to him under this
Agreement on and after October 1, 2007, that he execute and deliver to the
Company on or after October 1, 2007, and not revoke within seven days
thereafter, a release of claims in form and substance as set forth in the
preceding clauses of this Section 14 and as provided to him by the Company.

15. Release by the Company. The Company, for itself and its successors and
assigns, hereby releases, dismisses, remises and forever discharges Vinney and
his dependents, successors, assigns, heirs, executors and administrators (and
his and their legal representatives of every kind) (collectively, the “Vinney
Releasees”) from any and all arbitrations, claims (including, without
limitation, claims for attorneys’ fees), demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which it now has against Vinney Releasees, on account of any matter
which relates in any way, directly or indirectly, to the past, present of future
business or affairs of the Company, whether known or unknown, relating to or
arising out of Vinney’s service as an officer or employee with the Company
(except that this release shall not apply to the obligations of Vinney arising
under this Agreement).

16. Continued Availability and Cooperation.

(a) Vinney shall cooperate fully with the Company and with the Company’s counsel
in connection with any present and future matters involving financial statement
or governance certifications or affirmations, regulatory, stock exchange or
independent auditor matters, governmental investigation or review, and any
actual or threatened litigation or administrative proceeding involving the
Company that relates to events, occurrences or conduct occurring (or claimed to
have occurred) during the period of Vinney’s employment by the Company, or any
investigation, charge, proceeding or other action or potential action by any
governmental agency throughout the world involving the Company This cooperation
by Vinney shall include, but not be limited to the following to the extent
allowed by applicable law and Vinney’s fiduciary duties to the Company:

(i) making himself reasonably available for interviews and discussions with the
Company’s counsel as well as for depositions and trial testimony;

 

- 10 -



--------------------------------------------------------------------------------

(ii) if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company’s counsel reasonably requests;

(iii) refraining from impeding in any way the Company’s prosecution or defense
of such litigation or administrative proceeding;

(iv) cooperating fully in the development and presentation of the Company’s
prosecution or defense of such litigation or administrative proceeding;

(v) promptly notifying the President or Chief Executive Officer (if other than
Vinney) and General Counsel, if any, in the event that he is contacted by any
governmental authority in connection with any investigation, charge or
proceeding or any other third party in connection with any actual or threatened
litigation or administrative proceeding involving the Company; and

(vi) promptly executing any statements, affidavits, filings, notices or other
documents necessary or appropriate to facilitate the obligations contemplated by
this Agreement.

(b) Vinney shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of any employer of Vinney, or with the
requirements of any third party with whom Vinney has a business relationship
permitted hereunder that provides remuneration to Vinney. Vinney shall not
unreasonably withhold his availability for such cooperation.

(c) Upon the Changeover Date, Vinney shall update the Company as to the status
of all pending matters for which he was responsible or otherwise involved.

17. Payments. All amounts payable under this Agreement shall be subject to
applicable tax and other withholding and reporting as required by law. Vinney
shall timely pay, and shall indemnify the Company with respect to, any taxes
payable by him with respect to this Agreement, including, without limitation,
the options listed on Exhibit A, in excess of amounts withheld.

Unless his employment has been previously terminated pursuant to Section 13, in
the event of Vinney’s “disability,” as defined in Section 409A of the Code, any
amounts otherwise payable pursuant to this Agreement shall continue to be paid
to Vinney. Unless his employment has been previously terminated pursuant to
Section 13, in the event of Vinney’s death, any amounts otherwise payable to
Vinney pursuant to this Agreement (and plans governed by the ERISA, which shall
be payable according to their terms) which have not been paid as of date of
death shall be paid to his designated beneficiary (or, if none, to his estate),
and the Company shall reimburse Vinney and his dependents for COBRA coverage
during any such disability or upon his death.

18. Section 409A Compliance. The parties intend that any payment under this
Agreement shall be paid in compliance with Section 409A of the Code, and all
regulations,

 

- 11 -



--------------------------------------------------------------------------------

guidance, and other interpretive authority thereunder such that there shall be
no adverse tax consequences, interest, or penalties as a result of the payments.
The parties agree to report all payments made hereunder in a manner consistent
with such intent. The parties agree to modify this Agreement prior to
December 31, 2007 with respect to the timing (but not the amount) of any payment
to the extent necessary to comply with Section 409A of the Code and avoid
application of any taxes, penalties, or interest thereunder. Notwithstanding the
foregoing, the parties agree that STERIS is not guaranteeing any particular tax
result for Vinney with respect to any payment or any benefit provided under the
terms of this Agreement and the parties agree that Vinney shall be responsible
for any taxes imposed on any payment or benefit provided under this Agreement.

19. Warranties and Representations.

(a) STERIS represents and warrants that the Board of Directors of STERIS has
authorized the person whose signature appears below to execute this Agreement to
bind the Company to all provisions contained in this Agreement.

(b) STERIS warrants and represents to Vinney that he is and will continue to be
insured by STERIS’ officers and directors liability insurance policy (“D&O
Policy”) for any current and/or future claims brought for any act which occurred
or may occur while he was or is an officer or director of STERIS, subject to the
terms, conditions and limitations of such D&O Policies; and that he is and will
continue to be indemnified, pursuant to the regulations, bylaws and resolutions
of the Corporation to the full extent allowed by law for any claims against him
arising out of his duties as an officer and/or director of the Company.

20. Non-Disparagement. Neither party shall make any statements, written or oral,
to any third party which disparage, criticize, discredit or otherwise operate to
the detriment of Vinney or the Company, its present or former officers,
directors and employees and their respective business reputation and/or
goodwill, except as required by law or regulation.

21. Invalidity. The invalidity or unenforceability of any one (1) provision or
part of this Agreement shall not render any other provision(s) or part(s) of
this Agreement invalid or unenforceable and such other provision(s) or part(s)
shall remain in full force and effect.

22. Entire Agreement. This Agreement contains the entire agreement between the
parties to this Agreement, and there are no understandings between the parties
other than those specifically and expressly set forth in this Agreement. Upon
the Effective Date of this Agreement, this Agreement replaces and supersedes any
prior employment, change of control, severance or other similar agreements
between STERIS and Vinney (including, without limitation, the Employment
Agreements, dated as of March 21, 2000 and September 7, 2006, respectively,
between Vinney and STERIS and the Change of Control Agreement, dated as of
March 18, 2000, between STERIS and Vinney). Vinney agrees, recognizes and
acknowledges that any such employment, change of control, severance or other
similar agreement is made null and void by reason of this Agreement. This
Agreement shall not be amended or modified in any manner except upon written
agreement by the parties. Notwithstanding the foregoing, (a) each Stock Option
Award granted under the Option Plans between the parties shall remain in full

 

- 12 -



--------------------------------------------------------------------------------

force and effect as set forth herein and on Exhibit A and (b) the undertaking,
dated as of the Effective Date, between Vinney and STERIS shall remain in full
force and effect in accordance with its terms.

23. Originals. Four (4) copies of this Agreement shall be executed as
“originals” so that both Vinney and STERIS and their counsel may possess an
“original” fully-executed document. The parties to this Agreement expressly
agree and recognize that each fully-executed “original” shall be binding and
enforceable as an original document representing the agreements in this
Agreement.

24. Governing Laws. This Agreement shall be governed and interpreted pursuant to
the laws of the State of Ohio.

25. Successors to the Company. Except as otherwise provided in this Agreement,
this Agreement shall be binding upon and inure to the benefit of the Company and
any successor of the Company, including, without limitation, any corporation
which acquires directly or indirectly all or substantially all of the assets of
the Company whether by merger, consolidation, sale or otherwise (and such
successor shall thereafter be deemed the “Company” for the purposes of this
Agreement), but shall not otherwise be assignable by the Company.

26. Arbitration. In order to resolve any dispute which may arise out of or be
related to this Agreement, each of Vinney and the Company shall have the right,
in addition to all other rights and remedies provided by law, at such party’s
election, to seek arbitration in Cleveland, Ohio, under the rules of the
American Arbitration Association, as to claims pursued by such party, by serving
a notice to arbitrate upon the other party. Notwithstanding the foregoing, the
parties shall have the same rights of discovery under the Ohio Rules of Civil
Procedure as if the dispute had been filed as an original action in an Ohio
court of original jurisdiction.

IN WITNESS WHEREOF, Vinney and STERIS have executed this Agreement effective and
binding as of the Effective Date of this Agreement.

 

/s/ Les C. Vinney

Les C. Vinney STERIS CORPORATION

/s/ Mark D. McGinley

Name:   Mark D. McGinley Title:   Senior Vice President, General Counsel,
and Secretary

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

 

A. The following options shall be exercisable through the tenth anniversary of
the original date of grant:

 

Option No.

   Issue Date    Shares Outstanding    Price/Sh

000581

   8/99    90,000    $ 13.8125

000742

   1/00    2,500    $ 9.6875

001076

   4/00    192,500    $ 9.000

001450

   4/01    75,000    $ 13.4500

001803

   4/02    50,000    $ 19.6000

002209

   4/03    25,000    $ 22.5800

002591

   04/04    90,000    $ 27.4400

002998

   05/05    90,000    $ 24.4500

 

B. The following options were not vested prior to January 1, 2005. Pursuant to
the terms of the September 7, 2006 Employment Agreement, the parties reduced the
exercise period of such options so that it ends on December 31, 2007:

 

Option No.

   Issue Date    Shares Outstanding    Price/Sh

001450

   4/01    25,000    $ 13.4500

001803

   4/02    50,000    $ 19.6000

002209

   4/03    75,000    $ 22.5800

 

C. The following options shall be exercisable through May 31, 2014.

 

Option No.

   Issue Date    Shares Outstanding    Price/Sh

003706

   09/07/06    62,500    $ 24.72